DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 285 line 6 and Paragraph 321 line 2, “Instrsomally” is misspelled and should read “intrastromally”.  
Appropriate correction is required.
Claim Objections
Claim 3 and 5 are objected to because of the following informalities: 
Regarding claim 3, in line 2 “instrasomal” is misspelled and should read “intrastromal”.  
Regarding claim 5, in line 1-2 “the optical properties of the eye” should be changed to “optical properties of the eye”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a component of the patient interface" in claim 9 line 8. The claim cites a component of the user interface for contacting the eye but fails to give a structure to the component or describe how it is it preforms its function. There is no description in the specification of a component of the patient interface in the specification and is therefore interpreted to mean any component configured to contact the eye. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 requires "a component of the patient interface” in order to contact the eye, without reciting any structure for the component. This means the claim includes subject matter not yet disclosed or invented, such as new/future components that would be used with a corneal topography measurement tool and user interface to contact an eye. Additionally there is no is no clear support for the component being capable of assisting in a method for determining an astigmatism axis.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the group" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the group” will be interpreted to mean “a group” comprising the options listed directly after in the claim
Claim 1 recites the limitation "the optical zone" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination purposes, the optical zone will be interpreted to mean “an area of the eye determined to affect the vision of a patient if altered” as the 
 	Dependent claims 2-9 inherit the same deficiencies.
Claim 4 recites the limitation "the steepest meridian" in line 2. For the purpose of examination, “the steepest meridian” is interpreted to mean a meridian of the eye having a slope steeper than another other median of the eye. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the lens of a patient" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is not mention of a lens previously in the claim for any claim 8 is dependent upon. For the purposes of examination, “the lens of a patient” is in view of the specification, interpreted to mean the lens of an eye of a patient.
Claim 9 limitation “a component of the patient interface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to mention the presence of anything referred to as "a component of the patient interface". The disclosure provides no description of the claimed term or the structure a component of the patient interface, there for it is unclear what is being configured to contact the eye and how it is configured to do so. It is further unclear as to who or if the patient interface structure and a component of a user interface structure are different. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Frey et al (International Application Pub WO 2012/134931 A1).
Regarding claim 1, Frey teaches a method of cataract surgery in an eye of a patient (paragraph 38 teaches the use of a system for measuring an treating astigmatism using laser generated corneal incisions, to treat a patient with cataracts) comprising: identifying a feature selected from the group consisting of an axis, a meridian, and a structure of an eye by corneal topography (paragraph 38 teaches using a keratometer to measure an axis of an astigmatism; paragraph 34 teaches the measuring device of the system configured to measure a steep and shallow meridian and astigmatism axis); forming fiducial mark incisions with a laser beam along the axis, meridian or structure in the cornea outside the optical zone of the eye (paragraphs 42 teaches using a laser to mark the axis of astigmatism; paragraph 43 teaches the laser being used to cut small tags, or visual reference marks along the axis of astigmatism paragraph 43 further teaches the tags having a smooth shape to avoid tears; figure 5 element 430 teaches the tag being on the periphery of the eye).
Regarding claim 2, Frey teaches the limitations of claim 1, wherein the feature is a meridian of the cornea (paragraph 34 teaches the measuring device of the system configured to measure a steep and shallow meridian).
Regarding claim 3, Frey substantially teaches the limitations of claim 2, wherein the meridian is the steepest meridian (paragraph 34 teaches the measuring device of the system configured to measure a steep and shallow meridian).
Regarding claim 7, Frey teaches the limitations of claim 1, wherein identifying the feature comprises measuring the corneal topography with one or more of a keratometry system, an optical coherence tomography system, a Placido disc topography system, a Hartmann-Shack topography 
Regarding claim 8 Frey teaches the limitations of claim 1, further comprising: removing the lens of the patient (paragraph 41 teaches a procedure involving implanting an IOL where the cataractous lens is removed); placing an IOL having an IOL aberration correcting axis into the eye of the patient (Figure 4 illustrates an IOL for implantation into a patient; paragraph 41 teaches implanting a toric IOL to correct the astigmatism); and aligning the IOL stigmatic axis with the fiducial mark incisions; paragraph 43 teaches aligning the IOL using the fiducial marks).
Regarding claim 9, as best understood because of the 112 rejections identified above,  Frey teaches the limitations of claim 1,  coupling a removable corneal topography measurement structure to a patient interface structure to place the topography measurement structure in front of the eye (Figure 1 teaches a topography measuring structure 200 and 300 working in conjunctions with an LED Ring (user interface structure)) ; measuring the eye with the topography measurement structure and the patient interface away from the eye (figure 1 teaches the topography measurement structure and the user interface are elevated away from the eye while measuring); decoupling the corneal topography measurement structure from the patient interface structure (Since the LED ring and topography measurement structure are not physically attached the measurement structure may be moved separately and away from the LED; paragraph 40 teaches moving the systems away from the patient); coupling the patient interface structure to a component of the patient interface in order to contact the eye (Figure 1 teaches the optical head may be coupled to the LED ring paragraph 40 teaches applying a suction ring to the patients eye and docking the laser head of the system to the suction ring. Since the optical head can be couple to the LED ring and them docked to the suction ring, the LED ring and suction .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al (International Application Pub WO 2012/134931 A1) in view of Spooner (U.S. PG Pub 2012/0078240 A1).
Regarding claim 4, Frey teaches the limitations of claim 1, however fails to teach wherein the fiducial mark incisions are intrastromal corneal incisions.
Spooner teaches a method for using laser apparatus treating cataracts (paragraph 309). The method comprising topographic mapping the cornea and forming fiduciary marks with precise laser cut incisions (paragraph 45-46). These marks incisions being intrastromal incisions (Figure 3A and 8D illustrate the fiduciary mark incisions being in the corneal stromal bed; paragraph 226 teaches the fiduciary marks being in the cornea; paragraph 256 teaches the laser beam being configured to reached the corneal stromal bed).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Frey, to create the fiducial mark incisions that are intrastromal corneal 
Regarding claim 6, the modified invention of Frey above teaches the limitations of claim 5, However, Frey does not teach wherein the length of each fiducial mark incision is less than 1.5 mm.
Spooner teaches a method for using laser apparatus treating cataracts (paragraph 309). The method comprising topographic mapping the cornea and forming fiduciary marks with precise laser cut incisions (paragraph 45-46), wherein the length of the fiducial mark incision is less than 1.5mm (Spooner paragraph 291 teaches the fiducial mark incisions having a length of between 1-30 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of forming fiducial mark incisions in Frey to include the length of the fiducial mark incision is less than 1.5mm, as taught by Spooner to have the fiducial marks be of a small enough width to prevent altering the visual acuity of the patient.
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frey et al (International Application Pub WO 2012/134931 A1) in view of Spooner (U.S. PG Pub 2012/0078240 A1).
Regarding claim 5, Frey teaches the limitations of claim 1, where in the fiducial mark incisions are peripheral and smooth to avoid tearing and therefore prevent altering the optical properties (paragraph 43 further teaches the tags having a smooth shape to avoid tears; figure 5 element 430 teaches the tag being on the periphery of the eye).
However in the alternative, if the smooth cut of Frey does not prevent altering optical properties of an eye, then a fiduciary mark incision with a width of less than 1.5 mm width, which is not disclosed in Frey, would prevent altering optical properties of the eye.  Spooner further teaches creating the fiducial mark incisions having a sufficiently small width to avoid interfering with the visual acuity of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurtz et al (U.S. PG Pub 2010/0324543 A1) teaches a method and apparatus for preforming cataract surgery that included coupling a user interface to a topography measurement instrument for measuring structures in the eye.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on  (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                         
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792